Citation Nr: 1001021	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to 
October 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the Veteran has a low back disorder that was incurred in 
or aggravated by his period of active service  or was 
manifest to a degree of 10 percent or more within one year of 
his separation from service.


CONCLUSION OF LAW

The criteria for service connection for a low back condition 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2006 and March 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In July 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  

As for the duty to assist, the RO obtained the Veteran's 
service treatment records, service personnel records, VA 
treatment records, and other post-service treatment records.  
He has also been medically evaluated by a VA examiner.

Therefore, as there is no indication that any additional 
evidence remains outstanding, the Board is satisfied that the 
duties to notify and to assist have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for certain chronic conditions, including 
arthritis, may also be established based on a legal 
"presumption" by showing that the condition manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran asserts that he currently has a low back 
disorder, and that it is attributable to low back pain that 
he experienced in service in the late 1980's.  See his March 
2006 Veteran's Application for Compensation and/or Pension 
(VA Form 21-526).  

The Veteran's service treatment records show that the Veteran 
received treatment in June 1992 for reports of low back pain, 
which he stated resulted from playing in a tennis tournament 
in April 1992.  The Veteran was diagnosed with low back 
pain/mechanical low back pain.  Later that same month, he was 
again treated for low back pain and diagnosed with 
lumbosacral strain.  In March 1994, he was treated for low 
back pain and diagnosed with musculoskeletal pain.  In June 
1996, he was treated for low back pain and diagnosed with 
acute low back strain.  In July 1996, he reported for a 
follow up examination and was diagnosed with mechanical low 
back pain.

A March 2000 Chronological Record of Medical Care (SF 600) 
shows that in completing this form, the Veteran did not 
indicate that he had any current low back disorder.  The 
Veteran's June 2002 Report of Medical Assessment (DD Form 
2697), completed approximately four months prior to his 
discharge from service, shows that there is no mention of any 
current low back disorder.

Subsequent to service, the Veteran's private treatment 
records, including those from the Columbus AFB Medical 
Center, are silent as to any complaints or treatment relating 
to a low back disorder from November 2002 to November 2008.

A VA examination report dated in April 2007 shows that the 
Veteran was diagnosed with degenerative disk disease at L5. 

A VA examination report dated in November 2007 shows that the 
examiner determined that while there was no disputing that 
the Veteran experienced low back symptoms while in service, 
and that he currently had degenerative disk disease, there 
was no indication on the Veteran's in-service X-rays of his 
current disorder.  The report provides that the Veteran's 
degenerative disk disease did not manifest on X-ray until it 
had existed for some period of time.  The examiner concluded 
that he was unable to provide an opinion as to any 
relationship between the Veteran's in-service low back 
symptoms and his current disorder without resorting to mere 
speculation.  

In this regard, the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Therefore, having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a low 
back disorder.

The Board finds the Veteran's June 2002 DD Form 2697 to be 
highly probative as to his condition at the time of his 
release from active service, as it was generated with the 
specific purpose of ascertaining his then-physical condition, 
as opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The June 2002 report is entirely negative for any 
symptoms associated with the low back and weighs heavily 
against the claim.  

The first post-service indication of a low back condition is 
not until the April 2007 report of the Veteran's VA 
Examination, which is over four years following his 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board finds probative the November 2007 opinion of the VA 
examiner that stated that the Veteran's current low back 
disorder was could not be related to service without 
resorting to mere speculation.  This opinion is considered 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

Although the Veteran has been diagnosed degenerative disk 
disease, there is no evidence of any such chronic disability 
at separation from service, continuity of symptomatology 
after his period of active service, or medical evidence 
associating the subsequent diagnosis to service.  See 
Hickson, 12 Vet. App. at 253.

There is also no competent medical evidence of record that 
the Veteran's degenerative disk disease had become manifested 
to a compensable degree within one year following his 
separation from active service.  

The Board recognizes the Veteran's contentions that he has 
had continuous symptoms since active service, as early as the 
1980's.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his symptoms, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (showing no competent medical evidence of a 
low back disorder at separation from service) and post-
service treatment records (showing no complaints, symptoms, 
findings or diagnoses associated with a low back disorder 
until April 2007, and no competent medical evidence linking 
the reported low back disorder to the Veteran's service) 
outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion supporting a 
relationship between service and the current low back 
disorder.  While the Board is sympathetic to the Veteran's 
claim, and he is certainly competent to describe that which 
he experienced in service, any contentions by the Veteran 
that his current low back disorder is related to active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a low back disorder.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for a low back disorder is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


